—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Any preference for particular hours, in the absence of compelling circumstances, does not constitute good cause for leaving one’s employment (Matter of Imre [Catherwood] 27 AD2d 970). Here, the record supports the conclusion that claimant’s refusal to change his hours because he desired to do volunteer work was not a sufficiently valid reason to warrant his quitting his job. Although claimant contends that it was mutually agreed that he be replaced and that he did not quit, this merely presented a question of fact for the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714). Therefore, the decision that claimant voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Steed [Roberts] 115 AD2d 166). The Board also properly determined that claimant willfully misrepresented that his job was eliminated in order to obtain benefits (see, Matter of O’Leary [Roberts] 93 AD2d 915). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Weiss, Mikoll, Yesawich Jr. and Harvey, *952JJ., concur. Ordered that the decision is affirmed, without costs.